El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
De la prueba aducida en este caso la Corte de Distrito de Mayagüez tuvo razón para creer que Manuel Nieves Bonet *911era dueño de un colmado y cafetín; que tenía una nevera donde había alrededor de 15 botellas de leche, o tal vez menos; que los inspectores de sanidad entraron al estable-cimiento y pidieron a uno de los dependientes que les entre-gara una botella de leche de la nevera; que la leche así ocupada en la forma corriente fué examinada por el Depar-tamento de Sanidad y se encontró que estaba adulterada con agua. La acusación imputaba al acusado el almacenar, para dedicarla al consumo humano, leche de vaca adulterada.
La Corte de Distrito de Mayagüez declaró culpable al acu-sado y le sentenció a pagar una multa de $25 o en su defecto a cumplir un día de cárcel por cada dólar que dejase de satisfacer.
En apelación el alegato del apelante no contiene un verdadero señalamiento de errores, pero sostiene que tenía en su nevera, entre otras, una sola botella preparada de leche “Klim” para uso de sus niños, y que ésa fué la botella ocupada por los inspectores. Como cuestión de hecho, la evidencia tendió a demostrar que la botella examinada contenía leche corriente de vaca, adulterada.
Tenemos, además la idea de que si un acusado prepara leche “Klim” en forma tal que resulte un producto adul-terado, él es tan culpable como si hubiera adulterado leche fresca de vaca.
El apelante también suscitó la cuestión de que no se había demostrado que la leche vendida estuviera destinada al consumo humano, pero no puede haber duda de que el apelante tenía un colmado y la prueba demostró que allí se guardaba leche.
Cuando en un colmado, y especialmente uno que, según la evidencia tendió a demostrar, se utiliza como cafetín, se encuentra un buen número de botellas de leche en la nevera, ello es un indicio de que el acusado destinaba la leche que allí guardaba, al consumo humano. Podría ser cierto que el acusado preparara a^’una de esta leche para uso de su fami-*912lia, como sostiene, pero la corte no estaba obligada a creer qne la botella ocupada fuera distinta de las demás.
La jurisprudencia .es al efecto de que cuando se encuen-tra leche en un establecimiento, especialmente en un cafetín, no se necesita probar una venta, sino que la posesión de una cantidad razonable de leche es evidencia de que la misma se destina al consumo humano. Pueblo v. Morillo, 50 D.P.R. 737, y casos citados.

La sentencia apelada debe ser confirmada.